DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 3-4 are pending and have been examined in this application. 
Claim 1-2 are canceled; claims 3-4 are new;
Claims 3-4 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0024] recites the heavy weight chassis as element (5) and lightweight chassis as element (6) in lines 7-8. However, later paragraph [0024] recites the heavyweight chassis as element (6) and lightweight chassis as (5). For clarity and consistency throughout the specification, the specification should be amended to recite which element is the heavyweight chassis and which element is the lightweight chassis using the consistent reference numerals.
Appropriate correction is required.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments with respect to claims 3-4 have been considered but are moot because the arguments does not apply to the current interpretation of Koch. Additionally, the arguments are not persuasive.
Regarding Applicants argument wherein “…Koch provides other actuators that are not slanted to shift weight between the inner and outer wing sections…there is no support for identifying actuators 132-1 and 132-2 as the slanted pneumatic springs that equalize the weight between the chassis and the tool-bar frame…” The Examiner respectfully disagree because since all elements are connected to one another and the slanted actuators 132-1 and 132-2 are clearly attached to the heavyweight chassis (Koch; 330) and a lightweight chassis (Koch; 130) as specified in [0034]. Furthermore, as shown in Fig. 1 and annotated figure shown under section 10 below. The wheels are connected via a bracket to the heavyweight chassis 330. Thus, the weight is equalized not only by the other actuators but also by the slanted actuators 132-1 and 132-2.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In light of the disclosure it is unclear how the fixing bracket (one of 3 or 4) fixes one end of the pneumatic springs to the heavyweight chassis and the opposite end to the lightweight chassis because as shown in Fig .5 and recited in paragraph [0024] it appears that each end is fixed through a different respective bracket.
Claim 4 is rejected based on its dependency on claim 3.
Appropriate correction/explanation is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is indefinite for the following reasons:
It is unclear whether the Applicant intend to claim “wherein one end of each of the pneumatic spring is connected to a respective bracket or whether the Applicant intends to claim only one bracket connecting the pneumatic springs.
In light of the disclosure it is unclear how the fixing bracket (one of 3 or 4) fixes one end of the pneumatic springs to the heavyweight chassis and the opposite end to the lightweight chassis because as shown in Fig .5 and recited in paragraph [0024] it appears that each end is fixed through a different respective bracket.
Claim 4 is rejected based on its dependency on claim 3.
Appropriate correction/explanation is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 3-4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Koch (U.S. Pat. Pub. No. 20140379230 A1).
Regarding claim 3, Koch teaches an equalization mechanism of multiple integral chassis weight in agricultural machinery and implements comprising:
 	pneumatic springs  (Koch; Fig. 2; 132-1, 132-2) installed in a slanted position between a heavyweight chassis (Koch; 330) and a lightweight chassis (Koch; 130), wherein one end of a pneumatic spring is fixed to the heavyweight chassis through a fixing bracket (Koch; F1 and/or F2 see annotated figures below) and an opposite end of each of the pneumatic springs is fixed to  the lightweight chassis through the fixing bracket, thereby equalizing the weight between the heavyweight chassis  and the lightweight chassis by transferring weight from the heavyweight chassis and lightweight chassis  and thereby transferring the weight to wheels of the machinery [capable].

    PNG
    media_image1.png
    643
    614
    media_image1.png
    Greyscale

	 
Regarding claim 4, Koch teaches the pneumatic springs (Koch; Fig. 2; 132-1, 132-2) work independently, interconnected, and as a closed system or as an active system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631